*210Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesse Maverick Minton petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2012) petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Minton’s § 2254 petition on November 4, 2014. Accordingly, because the district court has recently decided Minton’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.